DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Applicant's AMENDMENT TO THE CLAIMS filed February 5, 2021 is respectfully acknowledged. Claims 1-20 are pending for examination.

Response to Arguments
3. 	Applicant's arguments filed February 5, 2021regarding the 35 U.S.C. 112(f) claim interpretation have been fully considered but are not persuasive. Applicant submits the quote “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349,115 OSPQ2d at 1111, MPEP 2181 (I)(A) emphasizes this standard as it states: “35 U.S.C. 112(f) ... will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function.” However, Examiner submits the quote  from the MPEP, stating that “The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998). Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996). Although the term “logic” can also be comprised of different combinations of hardware, software, firmware, etc., Examiner's position is that an ordinary skilled artisan would not know the particular combination of structure to use for the present invention based on the lack of detail in the specification. Therefore, the claim interpretation for claims 1-3 are maintained.
Applicant's arguments filed February 5, 2021 regarding the 35 U.S.C. 103 rejection of claim 1 have been fully considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed February 5, 2021 regarding the 35 U.S.C. 103 rejection of claim 11 have been fully considered but are not persuasive. Examiner’s position is that the limitations not address are directed solely to the plurality of harvesters, which is taught by Anderson. Examiner provides more explanation in the current rejection.

Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "interface control logic" in claims 1-3, 5-10, "adjustment actuator detection logic" in claim 1, "adjustment request generator logic" in claim 1,
and "adjustment validation logic" in claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
7.    	In the event the determination of the status of the application as subject to AIA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A1) in view of Johnson et al. (US 7,853,384 B2) and MONTGOMERY et al. (US 2015/0233076 A1).

	Regarding claims 1 and 20, Braunhardt et al. discloses a computing system (i.e. on-board computer 44) and mobile device (i.e. portable, removable control device 42), comprising [0018, 0026]: 
a communication system configured to communicate with a remote harvesting machine configured to be operated by a user to harvest crop and spatially separated from the computing system to obtain a set of machine settings data indicative of machine settings of controllable subsystems on the  harvesting machine that are being used while the remote harvesting machine is harvesting a crop (i.e. on-board computer 44 is connected with the control arrangement 54 of the control device 42 over the data transmission arrangements 46 and 56 that communicate with each other by means of electromagnetic radio frequency or (infra-red) light wave radiation; portable device 42 of Braunhardt is configured to operate the machine remotely, whether the machine is in a normal operating mode harvesting on a field or in a maintenance mode during inspection of the machine's operating elements) [0017, 0025, 0026];
interface control configured to control a display device to display a settings control display indicative of the machine settings data from the harvesting machine (i.e. device 42 can be fastened in the operator's cab 34 to a corresponding docking station and used for the input and display of operating parameters of the combine 10) [0024], with the user actuatable adjustment actuator corresponding to the machine settings data (i.e. on-board computer 44 is used for the adjustment of the various actuators of the combine 10) [0018];
adjustment actuator detection configured to detect user actuation of the adjustment actuator indicating a user adjustment to the machine settings data and to generate an adjustment signal indicative of the user adjustment while the remote harvesting machine is harvesting crop (i.e. display arrangement 50 displays the measurement values of sensors that are associated with the operating elements; portable device 42 of Braunhardt is configured to operate the machine remotely, whether the machine is in a normal operating mode harvesting on a field or in a maintenance mode during inspection of the machine's operating elements) [0017, 0025, 0026]; and
an adjustment request generator configured to generate an adjustment request indicating the user adjustment to the machine settings data, and to control the communication system to send the adjustment request to the remote harvesting machine while the remote harvesting machine is harvesting crop (e.g. the portable, removable control device 42 makes possible a change of an operating parameter controlled by the operator and a simultaneous output of the measured values of the sensors 38 and 40 on the display arrangement 50 and an optical and acoustic control of the operating elements by the operator) [0028].
	Braunhardt et al. does not particularly disclose logic to control the display, detect the user actuation of the actuator, and to generate an adjustment request to adjust the machine settings during the harvesting operation.
	However, Johnson et al. discloses that controller 18 may comprise a data processor (e.g., 12), a microcontroller, a microprocessor, a digital signal processor, a logic circuit, a programmable logic array, or another device for controlling the control system 11 in response to one or more of the following: user input data, detected torque data, vehicle ground speed data, boom acceleration data, and stored data associated with the data storage device 28 (¶20). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system and device of Braunhardt et al. to include the features of Johnson et al. for augmenting or enhancing an operator's performance (particularly a novice operator) by controlling a vehicle for loading or digging material.
	Neither Braunhardt et al. nor Johnson et al. disclose a different operator, wherein the user is spatially separated from the operator.
	However, MONTGOMERY et al. discloses forwarder 12 and crawlers 14, 16 may advance in reverse in direction 38 with the auger leading the sequence. The three machines may be advanced under coordinated control using hand signals from the forwarder operator to the crawler operators, or by installing a remote control on the crawlers and triggering preprogrammed motion of the crawlers from the forwarder operator over a data radio link [0031]. 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system and device of Braunhardt et al. to include the features of MONTGOMERY et al. in order to further coordinate the operation of the group of machines and ultimately be used to automate the crawlers in the system and subsequently eliminate the two crawler operators.

	Regarding claim 2, Braunhardt et al. further discloses the computing system of claim 1 and further comprising:
adjustment validation logic configured to control the communication system to obtain the set of machine settings data after the adjustment request is sent to the remote harvesting machine (i.e. In connection with information stored in the on-board computer 44 regarding the immediate target rotational speed of the electric motor 29, during the entire test run a data collection is accumulated step by step, in which the rotational speeds of the electric motor 29 and the air flow velocities are stored in memory) [0027], the interface control logic controlling the display device to generate a validation display indicating whether the set of machine settings conform to the user adjustment to the machine settings in the adjustment request (i.e. after the end of the test run a comparison of the data collected with data stored in memory is performed. If the data collected corresponds to target values stored in memory the display arrangements shows that the test run was performed with a positive result) [0027].

	Regarding claim 3, Braunhardt et al. further discloses the computing system of claim 2 wherein the interface control logic is configured to control the display device to display, on the settings control display, a user actuatable machine selection actuator (i.e. output arrangement displays the recommendation for action directed to the test run of the actuator currently being performed) [Claim
9].

	Regarding claim 4, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. disclose the computing system of claim 3 and further comprising:
a machine selector interaction detector configured to detect user actuation, by the user remote from the harvesting machine currently being operated, of the machine selection actuator indicating selection of a set of a plurality of different remote harvesting machines, the adjustment request generator being configured to control the communication system to send the adjustment request to the selected plurality of different remote harvesting machines. 
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include a machine selector interaction detector configured to detect user actuation, by the user remote from the harvesting machine currently being operated, of the machine selection actuator indicating selection of a set of a plurality of different remote harvesting machines, the adjustment request generator being configured to control the communication system to send the adjustment request to the selected plurality of different remote harvesting machines, since the device of Braunhardt et al. facilitates remote control to sense activation of the machines, and since such a modification is deemed to include adding harvest machines, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ8.

	Regarding claim 5, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. disclose the computing system of claim 4 wherein the adjustment validation logic is configured to control the communication system to obtain the set of machine settings data, corresponding to each of the selected plurality of different remote harvesting machines, after the adjustment request is sent to the selected plurality of different remote harvesting machines, the interface control logic controlling the display device to generate a validation display indicating whether the set of machine settings, on the plurality of different harvesting machines, conforms to the user adjustment to the machine settings in the adjustment request.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include wherein the adjustment validation logic is configured to control the communication system to obtain the set of machine settings
data, corresponding to each of the selected plurality of different remote harvesting machines, after the
adjustment request is sent to the selected plurality of different remote harvesting machines, the interface control logic controlling the display device to generate a validation display indicating whether the set of machine settings, on the plurality of different harvesting machines, conforms to the user adjustment to the machine settings in the adjustment request, since the device of Braunhardt et al. facilitates remote control to sense activation of the machines, and since such a modification is deemed to include adding harvest machines, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. BemisCo., 193USPQ 8.

10. 	Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A1) in view of Johnson et al. (US 7,853,384 B2) and MONTGOMERY et al. (US 2015/0233076 A1) as applied to claims 1-5 and 20 above, and further in view of Knapp (US 2011/0270495 A1).

	Regarding claim 6, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. disclose the computing system wherein the remote harvesting machine comprises a combine harvester and wherein the controllable subsystems comprise a threshing subsystem that includes a threshing rotor that is rotatable at a variable rotor speed and a set of concaves, wherein the interface control logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
a rotor speed control element comprising a current rotor speed setting indicator indicating a current rotor speed setting on the combine harvesters rotor speed adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the rotor speed setting to an adjusted rotor speed setting in the adjustment request, and an adjusted rotor speed setting indicator indicating the adjusted rotor speed setting.
	However, Knapp discloses that a signal received from combine controller 420 via signal path 418 can include information about the current load on the spreader, current speed of portions of the spreader such as rotating elements, or the current orientation of the deflectors within the electronically adjustable spreader 450 that includes a control circuit for interacting with combine controller 420 and making adjustments to the spreader parameters pursuant to the control signals received from the combine controller 420 [0055].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include the features of Knapp such that the residue from the harvester is distributed in a controlled window.

	Regarding claim 7, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. nor Knapp disclose the computing system wherein the interface control logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
a concave clearance control element comprising a current concave clearance setting indicator indicating a current concave clearance setting on the combine harvester, a concave clearance adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the concave clearance setting to an adjusted concave clearance setting in the adjustment request, and an adjusted concave clearance setting indicator indicating the adjusted concave clearance setting.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include a concave clearance control element comprising a current concave clearance setting indicator indicating a current concave clearance setting on the combine harvesters concave clearance adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the concave
clearance setting to an adjusted concave clearance setting in the adjustment request, and an adjusted concave clearance setting indicator indicating the adjusted concave clearance setting, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

11. 	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A) in view of Johnson et al. (US 7,853,384 B2), MONTGOMERY et al. (US 2015/0233076 A1) and Knapp (US 2011/0270495 A1) as applied to claims 6 and 7 above, and further in view of BOLLIN et al. (US 2015/0046043 A1).

	Regarding claim 8, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. nor Knapp disclose the computing system wherein the combine harvester includes a cleaning subsystem that includes a cleaning fan that rotates at a variable fan speed, a sieve that has a controllable sieve opening size and a chaffer that has a controllable chaffer opening size and wherein the interface control logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
a fan speed control element comprising a current fan speed setting indicator indicating a current cleaning fan speed setting on the combine harvester, a fan speed adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the fan speed setting to an adjusted fan speed setting in the adjustment request, and an adjusted fan speed setting indicator indicating the adjusted fan speed setting.
	However, BOLLIN et al. discloses that the control actions that the ALU 202 can recommend and make include the rotor speed, the rotor-to-concave clearance, the position of the separator vanes 133, the position of the chaffer 126, the position of the sieve 125, the speed of the fan 128, and the forward
speed of the combine harvester 102, and the height of the agricultural harvesting head 104 above the
ground. The ALU 202 is coupled to and drives the actuators that regulate these working mechanisms in order to bring about these control actions [0093, 0094].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 9, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. nor Knapp disclose the computing system wherein the interface control logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
a sieve setting control element comprising a current sieve setting indicator indicating a current sieve setting on the combine harvester, a sieve setting adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the sieve setting to an adjusted sieve setting in the adjustment request, and an adjusted sieve setting indicator indicating the adjusted sieve setting.
	However, BOLLIN et al. discloses that sieve position actuator 146 controls the position of the slats that form the sieve 125. By varying the position of the slats, the speed and quantity of the air that passes through the sieve 125 can be varied. The sieve position sensor 148 senses the position of the slats that form the sieve 125 and generates a signal indicative of the position of the slats of the sieve 125
[0045, 0046].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 10, neither Braunhardt et al. nor Johnson et al. nor MONTGOMERY et al. nor Knapp disclose the computing system wherein the interface control logic is configured to control the display device to display the user actuatable adjustment actuator, comprising:
a chaffer setting control element comprising a current chaffer setting indicator indicating a current chaffer setting on the combine harvester, a chaffer setting adjustment actuator that is actuatable, by the user remote from the harvesting machine currently being operated, to adjust the chaffer setting to an adjusted chaffer setting in the adjustment request, and an adjusted chaffer setting indicator indicating the adjusted chaffer setting.
	However, BOLLIN et al. discloses that chaffer position sensor 152 senses the position of the slats that form the chaffer 126 and generates a signal indicative of the slack position of the chaffer 126 [0047].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

12. 	Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 Al) in view of Anderson (US 2014/0277905 Al).

	Regarding claim 11, Braunhardt et al. discloses a method of controlling a combine harvester, comprising:

controlling a display device to display a settings control display with a plurality of user actuatable adjustment actuators (i.e. on-board computer 44 is located at the rear of the operator's cab 34, used for the adjustment of the various actuators of the combine 10) [0018], each adjustment actuator corresponding to one of a plurality of different machine settings that are used to control performance of controllable subsystems on the combine harvester machine (i.e. device 42 can be fastened in the operator's cab 34 to a corresponding docking station and used for the input and display of operating parameters of the combine 10) [0024];
detecting/identifying, by the user remote from the harvesting machine currently being operated, user actuation of at least one of the adjustment actuators indicating a user adjustment to the corresponding machine setting (i.e. display arrangement 50 is used for the display of the selected operating values and/or the operating values that can be selected and of measured values of the sensors or information derived there from) [0025]; 
inherently generating a machine setting adjustment signal indicative of the user adjustment; displaying a user actuatable machine selection actuator, by the user remote from the harvesting machine currently being operated (i.e. the output arrangement displays the recommendation for action directed to the test run of the actuator currently being performed) [Claim 9]; 
generating a machine setting adjustment request indicating the user adjustment to the current value of the machine setting (e.g. the portable, removable control device 42 makes possible a change of an operating parameter controlled by the operator and a simultaneous output of the measured values of the sensors 38 and 40 on the display arrangement 50 and an optical and acoustic control of the operating elements by the operator) [0028];
detecting user actuation, by the user remote from the harvesting machine currently being operated, of the machine selection actuator (i.e. display arrangement 50 is used for the display of the selected operating values and/or the operating values that can be selected and of measured values of the sensors or information derived there from) [0025]; and
controlling a communication system to send the adjustment request to the remote combine harvester
(i.e. display arrangement 50 displays the measurement values of sensors that are associated with the operating elements) [0026].

	Braunhardt et al. does not disclose a plurality of harvesters, the method comprising controlling a display device to control performance on the plurality of combine harvesters, wherein a user actuation is detected and indicative of a user selection of a set of the plurality of remote combine harvesters currently being operated, wherein the plurality of combine harvesters currently being operated are spatially separated from the display device and the communication system.
	However, Anderson discloses that fleet manager 110 identifies the work machines 122,124, 126,132, 134, 136 of the fleet, determines possible machine configurations of the work machines 122, 124, 126,132, 134, and assigns the machine configurations to the work sites 140,142,144 to complete missions based on one or more performance metric(s) [0020; FIG. 1]. FIG. 1 also shows manager 110, which includes a display on interface 306, separate from the work machines [0028, 0036].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the multiple machines of Anderson, and incorporate the controlling, detecting, displaying and selecting steps as taught in Braunhardt et al. in order to control the machine to harvest crops and/or plant seed, or accomplish some other task in a work area according to configurations including multiple machines coupled together, to provide additional traction and/or power to complete a task.

	Regarding claim 13, Braunhardt et al. further discloses the method of claim 11 and further comprising:
controlling the communication system to obtain, after the machine setting adjustment request is sent to the identified set of the plurality of combine harvesters, the machine settings data corresponding to each of the plurality of different remote harvesters in the identified set, the machine settings data indicating the machine settings on the corresponding remote combine harvester.
	However, Anderson discloses that user may also request the fleet manager 110 to make fleet assignments (i.e., assign machine configurations to work sites) via the user interface 306 and/or adjust preferred settings of the fleet manager 110 via the user interface 306 [0030].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of Anderson in order to control the machine to harvest crops and/or plant seed, or accomplish some other task in a work area according to configurations including multiple machines coupled together, to provide additional traction and/or power to complete a task.

13. 	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A1) in view of Anderson (US 2014/0277905 A1) as applied to claims 11 and 13 above, and further in view of Blank et al. (US 2016/0078391 A1).

	Regarding claim 12, Anderson further discloses the method of claim 11 wherein displaying the user actuatable machine selection actuator comprises:
	receiving, from the remote computing system, machine identifiers (i.e. fleet identifier 308, 	machine analyzer 310) indicative of the plurality of remote combine harvesters from which to 	select [0028, 0031, 0042]; and
	controlling the display device to display a selectable display element corresponding to the 	received machine identifier [0036].
	Neither Braunhardt et al. nor Anderson disclose wherein displaying the user actuatable machine selection actuator comprises:
	providing user authentication information to a computing system.
	However, Blank et al. discloses that the user interface displays on the device 141 can include user input mechanisms that allow the user to enter authentication information, start the machine, set certain operating para meters or settings for the machine, or otherwise control machine 102 [0042].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of Blank et al. in order to improve performance in the operation of mobile equipment.

14. 	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A1) in view of Anderson (US 2014/0277905 A1) as applied to claims 11 and 13 above, and further in view of Pirotais (US 2013/0289832 A1).

	Regarding claim 14, neither Braunhardt et al. nor Anderson disclose the method of claim 13 and further comprising:

	controlling the display device to generate a validation display indicating whether the set of 	machine settings, on the plurality of combine harvesters in the identified set, conforms to the 	user adjustment to the machine settings in the machine setting adjustment request.
	However, Pirotais discloses that display 72 displays condition setting information, wherein the user selects PTO speed button 87, then selects the 'less than' logic operator button 89, and then sets a trigger value 84 of 510 rpm using the increment buttons 85. To confirm completion of the condition
definition the user presses the enter button 88 which causes display 72 to display the command definitions screen [0093; FIG. 5, 6].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of Pirotais in order to reduce the burden upon the driver of monitoring and controlling a multitude of operating parameters and components.

15. 	Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braunhardt et al. (US 2003/0161906 A1) in view of Anderson (US 2014/0277905 A1) as applied to claims 11 and 13 above, and further in view of BOLLIN et al. (US 2015/0046043 A1).

	Regarding claim 15, neither Braunhardt et al. nor Anderson disclose the method of claim 11 wherein the controllable subsystems on each of the combine harvesters comprise a threshing subsystem that includes a threshing rotor that is rotatable at a variable rotor speed, that is set based on a rotor speed setting, and a set of concaves, wherein controlling the display device to display a settings control display comprises:

	controlling the display device to display a rotor speed control element comprising a rotor speed 	adjustment actuator, that is actuatable, by the user remote from the plurality of combine 	harvesters currently being operated, to adjust the rotor speed setting to an adjusted rotor 	speed setting in the adjustment request, and an adjusted rotor speed setting indicator indicating 	the adjusted rotor speed setting.
	However, BOLLIN et al. discloses a threshing system 118 includes a rotor 120 that rotates against a concave 122 [0031].
	BOLLIN et al. further discloses than operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067, 0093].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 16, neither Braunhardt et al. nor Anderson disclose the method of claim 15 wherein a clearance between the threshing rotor and the set of concaves is set based on a concave clearance setting and wherein controlling the display device to display a settings control display comprises:

	controlling the display device to display a concave clearance control element comprising a 	concave clearance adjustment actuator, that is actuatable, by the user remote from the plurality 	of combine harvesters currently being operated, to adjust the concave clearance setting to an 	adjusted concave clearance setting in the adjustment request, and an adjusted concave 	clearance setting indicator indicating the adjusted concave clearance setting.
	However, BOLLIN et al. discloses that threshing gap actuator 160 controls the relative position of the concave 122 with respect to the rotor 120. Typically, it is connected to the concave 122 and moves the concave 122 up and down with respect to the rotor 120 thereby changing the gap between the concave 122 and the rotor 120 [0052].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of BOLLIN
et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 17, neither Braunhardt et al. nor Anderson disclose the method of claim 16 wherein the controllable subsystems on each of the combine harvesters include a cleaning subsystem that includes a cleaning fan that rotates at a variable fan speed based on a fan speed setting, a sieve that has a controllable sieve opening size controlled based on a sieve setting, and a chaffer that has a controllable chaffer opening size controlled based on a chaffer setting and wherein controlling the display device to display a settings control display comprises:
	controlling the display device to display a fan speed control element comprising a fan speed 	adjustment actuator, that is actuatable, by the user remote from the plurality of combine 	harvesters currently being operated, to adjust the fan speed setting to an adjusted fan speed 	setting in the adjustment request, and an adjusted fan speed setting indicator indicating the 	adjusted fan speed setting.
	However, BOLLIN et al. discloses that operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural
working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 18, neither Braunhardt et al. nor Anderson disclose the method of claim 17 wherein controlling the display device to display a settings control display comprises:
	controlling the display device to display a sieve setting control element comprising a sieve 	setting adjustment actuator, that is actuatable, by the user remote from the plurality of 	combine harvesters currently being operated, to adjust the sieve setting to an adjusted sieve 	setting in the adjustment request, and an adjusted sieve setting indicator indicating the adjusted 	sieve setting.
	However, BOLLIN et al. discloses that operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

	Regarding claim 19, neither Braunhardt et al. nor Anderson disclose the method of claim 18
wherein controlling the display to display a settings control display comprises:
	controlling the display device to display a chaffer setting control element comprising a chaffer 	setting adjustment actuator, that is actuatable, by the user remote from the plurality of 	combine harvesters currently being operated, to adjust the chaffer setting to an adjusted 	chaffer setting in the adjustment request, and an adjusted chaffer setting indicator indicating 	the adjusted chaffer setting.
	However, BOLLIN et al. discloses that operational parameters indicated by the ALU 202 on the screen 400 include the rotor speed in screen region 402, the sieve position in screen region 404, the chaffer position in screen region 406, the rotor/concave spacing in screen region 408, the fan speed in screen region 410, the amount of moisture in the grain in screen region 412, and the amount of grain harvested in region 414 [0067].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Braunhardt et al. to include the features of BOLLIN et al. in order to provide a driver assistance system for optimizing the efficiency of an agricultural working machine which ensures that the agricultural working machine reaches an optimized operating state within the shortest amount of time possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664